NOTE: This order is nonprecedential.

  Wniteb $tate% (ltourt of §ppeaI%
      for tbe jfeberaI (ltirruit

  FRED E. EVANS, NANCY A. EVANS, RANDY W.
FROEBE, DEBRA J. FROEBE, GENEVA GRUBBS,
   NORMA LOU HALL, SHIRLEY HENDRICKS,
  DAVID HOUSER, GAIL HOUSER, PATRICK J.
    O'BRYAN, TRUSTEE OF THE PATRICK J.
 O'BRYAN REVOCABLE LIVING TRUST UNDER
 AGREEMENT DATED 91712001, LESTER ROARK,
DONALD LEE ROPER, II, AND B. LORENE SOPER,
              Plaintiffs-Appellants,

                           v.
                  UNITED STATES,
                  Defendant-Appellee.


                       2010-1303


   Appeal from the United States District Court for the
District of Kansas in case no. 09-CV-2096, Chief Judge
Kathryn H. Vratil.



 EDWARD L. BRIGHT, II, CLARENCE FORKNER,
 HOMER E. HAMILTON, DEBBIE M. HAMILTON,
RICKY D. RUSSELL, BRADY J. STUART, AND ROSE
                M. STUART,
EVANSv. US                                            2
                 Plaintiffs-Appellants,

                            AND

              EARLEEN FAUVERGUE,
                    Plaintiff,

                            v.
                  UNITED STATES,
                  Defendant-Appellee.


                       2010-1385


   Appeal from the United States District Court for the
Western District of Missouri m case no. 09-CV-5014,
Judge Richard E. Dorr.


                     ON MOTION


                      ORDER

    Fred E. Evans, et al. move for a 30-day extension of
time, until February 15, 2012 to file their reply brief.

   Upon consideration thereof,

   IT Is ORDERED THAT:

   The motion is granted.
3                                             EVANSv.    us
                                FOR THE COURT


    JAN 172012                  lsI Jan Horbaly
       Date                     Jan Horbaly
                                Clerk
cc; Mark F. Hearne, II, Esq
                                              FILED
    Katherine J. Barton, Esq.        U.S. COURT OF APPEALS FOR
                                        THE FEDERAL CIRCUIT
s21
                                         JAN 1 72012
                                           JAN HORBALY
                                              CLERK